DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-20 are newly added.  Claims 8-20 are pending where claims 8 and 12 have been amended.  Claims 1-7 are withdrawn from consideration and claims 8-20 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 and § 103 rejections of the claims over EP 2993244 A1 to Skubich et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejection of the claims over EP 2883973 A1 to Jarret et al have been maintained.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2883973 A1 to Jarret et al (cited by applicant in IDS).

Element
Claimed wt%
Jarret C wt%
Lies within?
Si
0.1-1.2
1.13
Yes
Cu
0-1.2
0.42
Yes
Mn
0.05-1.2
0.55
Yes
Mg
0.1-1.2
0.89
Yes
At least one ofCr
ZnTi
Zr
V
Cr: 0-0.3Zn: 0-0.5Ti: 0-0.21Zr: 0-0.2V: 0-0.1
Zr: 0.14
Yes
Al
Balance
Balance
Yes


b) Heat treating said cast billet; c) Extruding said heat treated billet through a die to form a solid or hollow extrusion; d) quenching said extrusion down to room temperature; e) natural aging which would inherently briefly occur once the alloy is brought to room temperature; f) stretching and aging (Jarret, abstract, Example, Tables 1-3, para [0031-0039]).
Regarding minor differences in the processing steps (i.e. the stretching step taking place between a pre-aging and aging step), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-
Regarding the additional product-by-process limitations of claims 9-16, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the extrusion of Jarret appears to be either identical or only slightly different than the structure and composition of the instantly claimed extrusion, as the instantly claimed product-by-process steps do not appear to imply any structure that the extrusion of Jarret does not possess.    Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding the composition of instant claim 10, the composition of Jarret lies within the instantly claimed ranges.
Regarding claim 17, although Jarret is silent as to the specific energy absorption of the extrusion, when the structure recited in the reference is substantially identical to that of the claims, claimed 
Regarding claims 11, 12 and 20, the extrusion of Jarret may be a bumper (Jarret, para [0028]).
Claim Rejections - 35 USC § 103
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable EP 2883973 A1 to Jarret et al (cited by applicant in IDS) as applied to claims 8-17 and 20 above.
Regarding claim 10, Jarret discloses an extrusion as set forth above. 
Jarret discloses that the extrusion may have mechanical properties in excess of 425 MPa (Jarret, para [0028]) overlapping the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Jarret including the instantly claimed because Jarret discloses the same utility throughout the disclosed ranges.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over Jarret because Jarret does not disclose all of the instantly claimed product-by-process limitations.  This is not found persuasive because regarding minor differences in the processing steps (i.e. the stretching step taking place between a pre-aging and aging step), product-by-process claims are not limited to the manipulations of the recited 
Applicant argues that the data in the instant specification demonstrates that the instantly claimed product-by-process steps result in unexpected results.  This is not found persuasive because to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d) [R-2].  In the instant case, the data relied upon by applicant to show unexpected results does not show that the alleged unexpected results occur over the entirety of the claimed range as the data in the specification is directed solely to a billet that was homogenized at a temperature at above 520 °C during 5 hours, then solution heat treated 100 seconds at a soaking temperature above 535 °C, quenched with a water cooling device giving a heat transfer flow of approximately 1 kW/m-2/°C until billet surface temperature . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738